Title: J. Rocquette, T. A. Elsevier, & P. Th. Rocquette to the American Commissioners, 18 November 1777
From: Rocquette, Jacques, Elsevier, T. A., & Rocquette, Pieter Th.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen!
Rotterdam 18 novembr 1777.
Give us leave to make you, under cover of our most Intimate Friends Messrs. Fco. and Ads. Dubbeldemuts, the offer of our most devoted Services, nothing Should be more flattering for us, than to Enter into correspondance with you and to be favour’d with your commands. Be assured that your intrest, or that of the congrés, cannott be placed into better hands, you may inquire aboutt the Solidity of our house att the principall Bankers at Paris. Especially att Messrs. vandenyver freres & Compe. with who we are in relation Since great many years. We flatter ourselfs that the Testimony that shall be given Shall be in our favour, and if you make a tryal you’ll be best convinced of our manner of dealing; carolina Rice sells now 37½ to[?] 38 shillings per hundredweight Indigo 40. 50. 60. to 70 Styvers per pound according to quality. The Good, and best Coper’d [Coopered] are the Sorts most liked. The inferior kinds are almost unsaleable; Tobacco Sells now 9¾ to 10¼ stÿver per pound. We have Lately recd. Large parcells of all these comodities from our Islands, which we are Selling att that rate; we should be very proud to receive some consignment directly from North America, and begg leave to desire your intercession in our behalf att the Congres, and by your private Friends, we dare Say we might procure a very favourable Sale of Same; at Least would we Employ our best endeavours to that End. If you wanted any coarse cloth, Linnen, cordage, or any other comodities we are able to procure you Same on the best Terms.
In hopes you’ll nott take our boldness to write to you, amiss, butt that you’ll favour us with your valuable Correspondance and Protection. We remain with the Most respectfúll Regard. Gentlemen! your verÿ humble Servants
J. Rocquétte,T. A. Elsevier, &P. Th. Rocquétte

P.S: Messrs. Dubbeldemuts will entretain you about one Mr. Samuel Cútler and Mr. Wm. Morris, to who we have given a Letter of recommandation for our friend at Antwerp, desiring him to dispatch these persons by the best and Less Expensive way to Paris. We’ll be glad to hear theÿr arrival.
Messrs. B: Franklin Silas Deane Arthur Lee at Passÿ near Paris

 
Addressed: Messieúrs / Messrs. B: Franklin / Silas Deane /& / Arthür Lee / à / Passÿ prés de / Paris.
Notations in different hands: 18th. Novr. 1777 Messrs. Roquette &c Lettr / Messrs. Rocquette & Co. Amsterdam—asking for business &c.
